DETAILED ACTION
The preliminary amendment filed on February 26, 2020 has been entered.
Claims 16-17 are cancelled, and claims 1-15 and 18-22 are pending.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are faint and not distinct, and include handwritten reference numerals.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-8 and 13-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks an adequate written description of the invention.  
There is no basis for “each of the heat sink parts includes at least two heat sink elements” as recited in claim 2 in combination with claim 1, lines 3-4 reciting “the heat sink parts being spaced apart and not directly connected to each other.”  The embodiments of Figures 4-6 are not combinable with the embodiment of Figures 10-12 as recited in claim 1.
There is no basis for “a base arranged on ends of the heat sink parts” as recited in claim 13 in combination with claim 1, lines 7-8 reciting “a guide structure to position the heat sink 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-8, 13-15 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “each of the heat sink parts includes at least two heat sink elements” is indefinite with respect to claim 1, lines 3-4 reciting “the heat sink parts being spaced apart and not directly connected to each other.”
Regarding claim 13, the recitation “a base arranged on ends of the heat sink parts” is indefinite with respect to claim 1, lines 7-8 reciting “a guide structure to position the heat sink parts relative to the surface of the electronic device.”  
	Regarding claim 19, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “kit of parts,” whereas claim 19 recites the combination of an “electronic device” with the “kit of parts.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashiko et al. (6,085,830). 
Mashiko et al. (Figures 1-4 and 17-18) discloses a kit of parts comprising:
	a heat sink assembly including a plurality of heat sink parts 8, each of the heat sink parts 8 having a contact area, and the heat sink parts 8 being spaced apart and not directly connected to each other
	a guide structure 11 comprising respective openings for accepting and providing a sliding fit for the respective heat sink parts 8.
The recitations “for contacting a surface of an electronic device”, “to position the heat sink parts relative to the surface of the electronic device” and “to enable positioning the heat sink parts on the surface of the electronic device” are considered to be statements of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, Figures 17-18 disclose at least one of the heat sink parts 8 is a rib heat sink element.

Regarding claim 12, Figure 18 disclose the heat sink parts 8 extend substantially in parallel.
Regarding claim 18, the recitation “the guide structure is removable after the heat sink assembly is mounted on the electronic device” is considered to be a functional limitation, wherein MPEP 2114 states, in part:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE
FROM THE PRIOR ART

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,
1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re
Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).


Claim(s) 1, 9, 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (2016/0341492). 
Watanabe et al. (Figures 1-5) discloses a kit of parts comprising:
	a heat sink assembly including a plurality of heat sink parts 3, each of the heat sink parts 3 having a contact area, and the heat sink parts 3 being spaced apart and not directly connected to each other
	a guide structure 4 comprising respective openings 40 for accepting and providing a sliding fit for the respective heat sink parts 3.
Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, Figures 1 and 3 (paragraph 44, first sentence) disclose at least one of the heat sink parts 3 is hollow.
Regarding claim 12, Figures 1 and 3 disclose the heat sink parts 3 extend substantially in parallel.
Regarding claim 18, the recitation “the guide structure is removable after the heat sink assembly is mounted on the electronic device” is considered to be a functional limitation, wherein MPEP 2114 states, in part:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE
FROM THE PRIOR ART

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,
1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re
Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 19, as best understood, Figures 1-2 disclose an electronic device 9 provided with the heat sink assembly and a guide structure 4.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-22 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashiko et al. (6,085,830) in view of Conte (2004/0150956).
	Mashiko et al. discloses all the claimed limitations except an electronic device.
Conte (Figures 1-4) discloses a heat sink assembly including 
a plurality of heat sink parts 2, the heat sink parts 2 being spaced apart and not directly connected to each other, 
a guide structure 3 comprising respective openings for accepting the respective heat sink parts 2, 
an electronic device (8-11) having a surface contacting each of the heat parts 2 for the purpose of facilitating cooling during operation.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ Mashiko et al. in combination with an electronic device having a surface contacting each of the heat parts for the purpose of facilitating cooling during operation as recognized by Conte.

Regarding claim 21, Figures 2-12 of Mashiko et al. discloses a method of mounting a heat sink assembly to a surface of a base, comprising: 
providing the heat sink assembly, the heat sink assembly comprising a plurality of heat sink parts 8, each heat sink part 8, the heat sink parts 8 being spaced apart and not directly connected to each other; providing a guide structure 11 to position the heat sink parts 8, the guide structure 11 comprising respective openings for accepting and providing a sliding fit for the respective heat sink parts 8; using the guide structure 11 to position the heat sink parts 8 of the heat sink assembly on the surface of the base;
but does not disclose mounting the heat sink assembly to an electronic device.
Conte (Figures 1-4) discloses a heat sink assembly including 
a plurality of heat sink parts 2, the heat sink parts 2 being spaced apart and not directly connected to each other, 
a guide structure 3 comprising respective openings for accepting the respective heat sink parts 2, 
an electronic device (8-11) having a surface contacting each of the heat parts 2 for the purpose of facilitating cooling during operation.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ Mashiko et al. the heat sink assembly mounted on an electronic device for the purpose of facilitating cooling during operation as recognized by Conte.
Regarding claim 22, Mashiko et al. discloses removing the guide structure 11 once the heat sink structure is mounted on the electronic device (8-11) as taught by Conte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763